* * * * * * * * * * *
Based upon information contained in I.C. File LH-0359 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Kelly Michael Kincaid, was a lieutenant with the Burke County Sheriff Office and a reserve firefighter with the Morganton Department of Public Safety at the time of his death on 19 March 2006.
2. Decedent's death occurred in the course and scope of his employment as follows: On 18 March 2006, decedent was called to the scene of a number of fires on Morehead Street and Evans Street in Morganton. Engineer Israel Gibson was leading a hose crew when decedent arrived. Decedent inquired as to what assistance was need and Engineer Gibson instructed him to "pull more hose." Engineer Gibson then turned his attention to fighting the fire. When he turned back, he saw decedent lying on his back in full protective gear. Gibson attempted to assist decedent in rising and noted that decedent was unresponsive and that his eyes were fixed.
3. Engineer Gibson notified communications that a firefighter was down and assistance arrived to give decedent CPR. EMS personnel arrived and decedent was transported to Carolinas Medical Center in Charlotte where he was placed on a ventilator. At approximately 2:30 p.m. on 19 March 2006, decedent was removed from the ventilator. He was pronounced deceased at 10:45 p.m. on 19 March 2006.
4. The certificate of death lists the cause of death as "anoxic brain injury, cardiac arrest and coronary atherosclerosis."
5. Decedent is survived by his wife, Tanya Fox Kincaid, who resided with decedent at the time of his death. Decedent has no children.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was a member of the Morganton Department of Public Safety at the time of his death on 19 March 2006.
2. Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Tanya Fox Kincaid, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Tanya Fox Kincaid as the qualified surviving spouse of Kelly Michael Kincaid payable as follows: the sum of $20,000.00 shall be paid immediately to Tanya Fox Kincaid. Thereafter, the sum of $10,000.00 shall be paid annually to Tanya Fox Kincaid as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Tanya Fox Kincaid becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 7th day of November, 2006.
                                        S/_________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER